DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Kalb teaches modifying a bidirectional clamp (D1 and D2 as seen in Figure 2 of Kalb) such as taught by Chen (220 with DC1 and DC2) to contain multiple diodes in both directional paths as seen in Figure 6 (D1A, D1B, D2A, and D2B) in order to provide flexibility in providing the clamping voltages in both directions (paragraphs 60-62).  The Examiner maintains that one skilled in the art before the effective filing date of the claimed invention would find benefit in providing flexibility and being able to adjust to clamping voltages of the clamp (220) of Chen by including more diodes as taught by Kalb.
Furthermore, the language of claim 1 does not require that the second bypass diodes be of a number unequal to the number of diodes in the first bypass diode, only that the first bypass diodes include one or more diodes and that the second bypass diodes include two or more diodes (see claim 5 of instant claims for further evidence).  Also, Kalb teaches that the number of diodes can be asymmetrical (paragraph 62).
Finally, based on the basic principles of electricity, current flows from a higher to lower voltage potential.  Therefore, in the event that the voltage on port I01 of Chen is lower than that of ground GND, current will flow from GND, to forward biased diode DC2 (modified to include at least two diodes upon modification with Kalb), to the common bus COE, to DD1 (paragraph 30, Fig 3B of Chen). 
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2017/0302072) in view of Kalb et al (2021/0384870).
In re Claim 1, Chen teaches a transient voltage suppression device as seen in Figure 2 comprising: at least one diode string (211) coupled between a power terminal (PWR) and a 15common bus (COE) and coupled to an input output (I/O) port (I01); a power clamp device (ZD1) coupled between the power terminal and the common bus; and at least one bi-directional electrostatic discharge (ESD) device (220) comprising a first bypass diode DC1 coupled between common bus COE and a ground terminal (GND) and a second bypass diode DC2 coupled between the common bus COE and the ground terminal GND in reverse parallel, wherein when an electrostatic discharge voltage higher than a ground voltage of the ground terminal appears at the I/O port, an electrostatic discharge current flows from the I/O port to the ground terminal through the at least one diode string, the power clamp device, the common bus, and the first bypass diode (paragraphs 29, Figure 3A), and wherein when an electrostatic discharge voltage lower than the ground voltage appears at the I/O port, an electrostatic discharge current flows from the ground terminal to the I/O port through the second bypass diode, the common bus, and the at least one diode string (paragraph 30, Figure 3B).
Chen does not teach that the bidirectional device comprises at least two second bypass diodes.  
Kalb teaches a bidirectional reverse parallel protection device as seen in Figure 6A that comprises two bypass diodes D1A and D1B in direction and two bypass diodes D2A and D2B.  Kalb teaches that by providing more than one diode in each direction, the clamping voltage in each direction is adjustable to provide flexibility (paragraphs 61-62).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the bidirectional ESD device 220 of Chen with that of Kalb, since Kalb teaches that by doing so the bidirectional device would allow for its clamping voltage to be adjustable in each direction.
It should be noted that the bidirectional device of Kalb is considered to teach at least one first bypass diode (e.g. D1A and/or D1B) in reverse parallel with two bypass diodes in series (e.g., D2A and D2B).  
In re Claim 2, Chen demonstrates that upon modification the first bypass diode (D1A) of Kalb would have its anode connected to the common bus COE and cathode connected to ground GND (as seen with DC1 of Chen), and a cathode of the at least two second bypass diodes (D2A and D2B) is coupled to the common bus COE and anode is coupled to ground GND (as seen with DC2 of Chen).
In re Claim 3, Chen teaches the diode string comprises a first diode DU1 and second diode DD1 as claimed.
In re Claim 4, Chen teaches a plurality of diode strings (211-21N) as seen in Figure 2.  
In re Claim 5, Kalb teaches the at least one first bypass diode is a plurality of diodes in series (D1A and D1B).
In re Claim 6, as seen in Figure 6A of Kalb, the node between D1A and D1B is considered connected to the node between D2A and D2B indirectly via D1B and D2A.
In re Claim 7, seen discussion of Claim 2 above.  Furthermore, since the device of Kalb is bidirectional, it can be flipped so that the cathode of the first bypass diode D1A is connected to the common bus COE of Chen (via D1B) without changing the functionality whatsoever.
Allowable Subject Matter
Claim 8 has been amended to incorporate the previously indicated allowable subject matter of claim 16.  Therefore claims 8-12 and 17-19 are allowed for the reasons discussed in the previous action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836